EXHIBIT 10.25


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as December 26, 2018
(the “Effective Date”), by and between Establishment Labs Holdings Inc. (“ESTA”
or the “Company”), and Juan José Chacón-Quirós, of age, resident of San José,
Costa Rican by birth, identification number 1-0822-0006 (the “Employee”).
W I T N E S S E T H
WHEREAS, the parties wish to provide the following terms and conditions herein
set forth for the employment of the Employee by the Company and to restrict the
ability of the Employee to compete with the Company;
NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
1)
Employment. The Company hereby employs Employee for an undefined term in the
position of Chief Executive Officer (“CEO”), commencing on the Effective Date
and to perform such services and duties globally as are consistent with such
position. Employee hereby accepts such employment. During the term of his
employment hereunder (the “Employment Term”), Employee shall devote his time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability to perform his duties hereunder, and Employee shall not engage in any
venture or activity which materially interferes with Employee’s performance of
his duties hereunder. The Employee shall also comply with the confidentiality
terms and additional conditions within the present contract and Employee
undertakes and agrees to comply fully with such additional obligations.

2)
Services Required by the Employee. The Employee is required as part of his job
description to perform all activities necessary to fulfill the job description
included as an appendix, additionally he will be required to complete, fulfill
and carry out any task in connection with the objectives the Company has
determined for the position.

3)
Schedule, Compensation and Benefits. During the Employment Term, the Company
shall remunerate Employee the compensation and other amounts set forth below.

a.
Schedule: Employee will not be assigned with a specific shift, since Employee
will invest necessary time discretionally to fulfill his job description.





--------------------------------------------------------------------------------




b.
Compensation system:

i.
Salary. The Company shall compensate Employee with an annual base salary
(“Salary”) according to the Company’s regular payroll practices, initially as
set forth in Appendix 2. The salary amount shall be subject to any required by
law deductions.

ii.
Incentive Compensation (Annual Bonus). Employee shall also be eligible to
receive additional annual compensation (the “Target Bonus”) as set forth in
Appendix 2, upon the verification of the achievement of certain individual
targets and goals by Employee and certain targets and milestones by the
Company’s Board of Directors (the “Board”). Such targets and goals shall be
established in writing by the Board. The determination of whether such targets
have been achieved shall be determined by the Board in its sole discretion.
Employee shall be entitled to such additional annual compensation only if
Employee is employed by the Company through the end of the applicable fiscal
year, except as expressly contemplated in Section 5. Any such additional annual
compensation to which Employee is entitled with respect to a particular fiscal
year shall be paid no later than March 15 of the year following such fiscal
year.

iii.
Equity Awards. Employee is entitled to receive the equity award as set forth in
Appendix 2. Employee will be eligible to receive equity awards pursuant to any
plans or arrangements the Company may have in effect from time to time. The
Board or a committee of the Board will determine in its sole discretion whether
Employee will be granted any such equity awards and the terms and conditions of
any such equity award in accordance with the terms and conditions of any
applicable plan or arrangement that may be in effect from time to time.

iv.
Expense Reimbursement. The Company shall pay or reimburse Employee (or, in the
Company’s sole discretion shall pay directly), upon a proper accounting as the
Company may reasonably require, for reasonable business related expenses and
disbursements incurred by Employee in the course of the performance of
Employee’s duties under this Agreement, provided that the incurring of such
expenses shall have been approved in accordance with the Company’s regular
reimbursement procedures and policies of the Company in effect from time to
time.





--------------------------------------------------------------------------------




v.
Vacation. Employee shall be entitled to the number of days of paid vacation set
forth in Appendix 2, in accordance with the Company’s vacation policy, with the
timing and duration of specific vacations mutually and reasonably agreed to by
the parties hereto.

vi.
Total / Global compensation statement: The parties have defined and agreed a
total compensation system, according with international compensation practices,
the scope of services hired and the variety of places where those services will
be rendered. Therefore, it is understood that the compensation agreed is global
and total, since it encompasses all possible rights, indemnities or entitlements
that Employee may have for the services rendered globally. Regardless of
regulations affecting payments due to nationality, place of payment or any other
fact, the parties agree that no additional amounts will be paid. Finally the
parties may vary the amounts, period for payments and concepts or even benefits
included as may be convenient for Employee or for the Company, but such
different allocation of income will not affect the total amount received by
Employee nor generate additional obligations for the Company.        

4)
Termination.

a.
Termination for Cause. Employee’s employment may be terminated by the Company
for “Cause.” For purposes of this Agreement, “Cause” shall mean (i) Employee’s
conviction, or pleading guilty or nolo contendere to, a felony or other crime
involving moral turpitude, (ii) Employee’s engagement in fraud, dishonesty,
embezzlement, insubordination, or misconduct, (iii) the failure of Employee to
perform his assigned duties or follow the reasonable and lawful directives of
the Board, which failure is not cured within ten (10) days of written notice
from the Company of such material failure, (iv) the material breach by Employee
of his obligations hereunder or under any material provision of the Company’s
Code of Business Conduct and Ethics or any related agreements with any Company
Group member, which breach (to the extent curable) is not cured within ten (10)
days of written notice from the Company of such breach, or (v) any of the causes
described in the applicable Labor Code. Employee shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
him written notice of such termination.





--------------------------------------------------------------------------------




b.
Termination by Employee for Good Reason. Employee’s employment may be terminated
by Employee for “Good Reason” if Employee resigns from his employment with the
Company in accordance with the following sentence after the occurrence of any of
the following events, without Employee’s consent:

i.
a material diminution by the Company of the responsibility, importance or scope
of Employee’s functions, duties or position with the Company from the position
and attributes thereof described in Appendix 1;

ii.
breach by the Company of any material provision hereof; or

iii.
any reduction of Employee’s Salary.

In order for Employee’s resignation to constitute a resignation for “Good
Reason,” Employee must first provide the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within thirty (30) days
of the initial existence of such grounds for “Good Reason” and a period of
thirty (30) days following the date of such notice to cure such grounds (the
“Cure Period”), such grounds must not have been cured by the expiration of the
Cure Period, and Employee must resign within thirty (30) days following the
expiration of the Cure Period.
c.
Termination by Reason of Death or Disability. Employee’s employment will
automatically terminate upon the death or Disability of Employee. For purposes
of this Section 4(c), the term “Disability” shall mean the inability or failure
of Employee to perform the essential functions of his position of employment
with the Company with or without reasonable accommodation as a result of a
mental or physical disability for a total of ninety (90) or more days (whether
or not consecutive) during any twelve (12) months, all as determined in good
faith by a majority of the disinterested members of the Board; provided,
however, if the Company maintains a policy insuring against the disability of
Employee, then “Disability” shall have the same meaning as in such policy.

d.
Termination by Company without Cause. Employee’s employment may be terminated by
the Company without Cause, at any time, for any reason or for no reason, upon
the payment by the Company of all indemnities which may be deemed mandatory
according to the applicable local legislation.

e.
Termination by Employee without Good Reason. Employee’s employment may be
terminated by Employee without Good Reason, at any time, upon thirty (30) days’
prior written notice of





--------------------------------------------------------------------------------




termination. Upon receipt of Employee’s written notice of termination, the
Company may immediately terminate Employee’s employment, which termination shall
be deemed for “Cause.”
5)
Payments Due Upon Termination of Employment.

a.
Non-CIC Qualified Termination. If a Non-CIC Qualified Termination occurs, then,
subject to Sections 5(e) and 6, Employee will receive the following severance
payment and benefits:

i.
Salary Severance. A lump sum severance payment equal to twelve (12) months of
Employee’s Salary as in effect immediately prior to such termination of
Employee’s employment (or if such termination is the result of Employee’s
resignation due to a material reduction in Employee’s Salary, as in effect
immediately prior to such reduction).

ii.
Bonus Severance. A lump sum severance payment equal to (A) the annual bonus that
Employee would have earned under Section 3(b)(ii) for the fiscal year in which
Employee’s Non-CIC Qualified Termination occurs had Employee remained employed
with the Company through the date Employee was required to continue employment
with the Company in order to be eligible to receive such bonus multiplied by (B)
the fraction obtained by dividing (x) the number of days Employee has worked
during such fiscal year by (y) the total number of days in such fiscal year,
which will be paid at the same time as other similarly situated employees of the
Company receive bonus payments for the fiscal year but in no event later than
March 15 of the year following the year of the Non-CIC Qualified Termination.

b.
CIC Qualified Termination. If a CIC Qualified Termination occurs, then, subject
to Sections 5(e) and 6, Employee will receive the following severance payments
and benefits from the Company:

i.
Salary Severance. A lump sum severance payment equal to eighteen (18) months of
the higher of (x) Employee’s Salary as in effect immediately prior to such
termination of Employee’s employment (or if such termination is the result of
Employee’s resignation due to a material reduction in Employee’s Salary, as in
effect immediately prior to such reduction) or (y) Employee’s Salary as of
immediately prior to the Change in Control.

ii.
Bonus Severance. A lump sum severance payment equal to one hundred percent
(100%) of Employee’s Target Bonus as in effect for the fiscal year in which
Employee’s termination of employment occurs.





--------------------------------------------------------------------------------




iii.
Equity Acceleration. Accelerated vesting as to one hundred percent (100%) of the
then‑unvested portions of all of Employee’s outstanding equity awards.

c.
Voluntary Resignation; Termination for Cause; Death; Disability. If Employee’s
employment with the Company terminates (i) voluntarily by Employee (other than
for Good Reason), (ii) for Cause by the Company, or (iii) as a result of
Employee’s death or Disability, then Employee will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.

d.
Offset. The severance payments and benefits Employee would otherwise be entitled
to receive pursuant to Sections 5(a) or (b) will be reduced by any liability the
Company may have to Employee for any severance payments or benefits required
under any applicable statute, law or regulation to the extent permitted by
applicable law.

e.
Accrued Compensation. For the avoidance of any doubt, in the event of any
termination of Employee’s employment with the Company, Employee will be entitled
to receive all accrued but unpaid vacation, expense reimbursements, wages, and
other benefits due to Employee under any Company-provided plans, policies, and
arrangements.

f.
Transfer between the Company Group. For purposes of this Agreement, if Employee
is involuntarily transferred from one member of the Company Group to another,
the transfer will not be a termination without Cause but may give Employee the
ability to resign for Good Reason in accordance with Section 4(b).

g.
Exclusive Remedy. In the event of a termination of Employee’s employment with
the Company, the provisions of this Section 5 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Employee may
otherwise be entitled, whether at law, tort or contract, in equity. Employee
will be entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Section 5, subject to applicable law.

6)
Conditions to Receipt of Severance/Timing of Severance.

a.
Separation Agreement and Release of Claims. The receipt of any severance payment
or benefits pursuant to Sections 5(a) or (b) will be subject to (i) Employee
resigning from all positions Employee may hold as an officer or director of a
Company Group member and executing all





--------------------------------------------------------------------------------




documents the applicable Company Group member determines, in its sole
discretion, are necessary to effectuate such resignations prior to the Release
Deadline (as defined below) (such resignation and execution of applicable
documents, the “Resignations”), and (ii) Employee signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Resignations and the Release do not
become effective and irrevocable by the Release Deadline, Employee will forfeit
any rights to severance payments or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Resignations
and the Release become effective and irrevocable. If earned, none of the
severance payments and benefits payable upon Employee’s Qualified Termination
under Section 5 will be paid or otherwise provided prior to the sixtieth (60th)
day following Employee’s Qualified Termination. Except with respect to the
extent that payments are delayed under Section 6(c), on the first regularly
scheduled Company payroll date following the sixtieth (60th) day following
Employee’s Qualified Termination, the Company will pay or provide Employee the
severance payments and benefits that Employee would otherwise have received
under Section 5 on or prior to that date, with the balance of the severance
payments and benefits being paid or provided as originally scheduled.
b.
Timing of Severance Payments. Provided that the Release and Resignations become
effective and irrevocable by the Release Deadline, any severance payments or
benefits under this Agreement will be paid on, or, in the case of installments,
will not commence until, the first regularly scheduled Company payroll date
following the date the Release and Resignations become effective and
irrevocable, and the remaining payments will be made as provided in the
Agreement (including any delay that may be required by Section 6(c)(ii)). In no
event will Employee have discretion to determine the taxable year of payment for
any Deferred Payments.

c.
Section 409A.

i.
Notwithstanding anything to the contrary in this Agreement, no Deferred Payments
will be paid or otherwise provided until Employee has a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
Employee, if any, pursuant to this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Employee has a “separation from service” within the meaning of
Section 409A.





--------------------------------------------------------------------------------




ii.
Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
following the date of Employee’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Employee dies following Employee’s separation from service,
but prior to the six (6)-month anniversary of the separation from service, then
any payments delayed in accordance with this Section 6(c)(ii) will be payable in
a lump sum as soon as administratively practicable after the date of Employee’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment,
installment, and benefit payable under this Agreement is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

iii.
Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under this
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments.

iv.
The foregoing provisions and all compensation and benefits provided for under
this Agreement are intended to comply with or be exempt from the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply. The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate, or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section
409A. In no event will any Company Group member reimburse Employee for any taxes
that may be imposed on Employee as a result of Section 409A.





--------------------------------------------------------------------------------




d.
Compliance with Related Agreements. Employee’s receipt of any payments or
benefits under Section 5(a) or (b) will be subject to Employee continuing to
comply with the terms of the Related Agreements (as defined below) and the
provisions of this Agreement.

e.
No Duty to Mitigate. Employee will not be required to mitigate the amount of any
payment contemplated by this Agreement, nor will any earnings that Employee may
receive from any other source reduce any such payment.

7)
Limitation on Payments. In the event that the payments and benefits provided for
in this Agreement or otherwise payable to Employee (collectively, the
“Payments”) (x) constitute “parachute payments” within the meaning of
Section 280G of the Code and (y) but for this Section 7, would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payments will be either:

a.
delivered in full, or

b.
delivered as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and
employment taxes and the Excise Tax, results in the receipt by Employee, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments, which will occur
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (ii) cancellation of equity awards that
were granted “contingent on a change in ownership or control” within the meaning
of Section 280G of the Code in the reverse order of date of grant of the awards
(that is, the most recently granted equity awards will be cancelled first);
(iii) reduction of acceleration of vesting of equity awards, which will occur in
the reverse order of the date of grant for such equity awards (i.e., the vesting
of the most recently granted equity awards will be reduced first); and
(iv) reduction of other benefits paid or provided to Employee, which will occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If more than one equity award was made to Employee
on the same date of grant, all such awards will have their acceleration of
vesting reduced pro rata. In no event will Employee have any discretion with
respect to the ordering of payment reductions.





--------------------------------------------------------------------------------




Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 7 will be made in writing by the Company’s legal
counsel, a nationally recognized firm of independent public accountants selected
by the Company, or such other person or entity to which the parties mutually
agree (the “Firm”). For purposes of making the calculations required by this
Section 7, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Employee will furnish to the Firm such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 7. The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by this
Section 7.
8)
Definition of Terms.

a.
“Change in Control” has the meaning given to it in the Company’s 2018 Equity
Incentive Plan.

b.
“Change in Control Period” means the period beginning on a Change in Control and
ending twelve (12) months after the Change in Control.

c.
“Code” means the Internal Revenue Code of 1986, as amended.

d.
“Company Group” means the Company and its parents and subsidiaries.

e.
“Deferred Payment” means any severance pay or benefits to be paid or provided to
Employee (or Employee’s estate or beneficiaries) pursuant to this Agreement and
any other severance payments or separation benefits, that in each case, when
considered together, are considered deferred compensation under Section 409A.

f.
“Qualified Termination” means a termination of Employee’s employment either
(i) by the Company without Cause (excluding by reason of Employee’s death or
Disability) or (ii) by Employee for Good Reason, in either case, during the
Change in Control Period (a “CIC Qualified Termination”) or outside of the
Change in Control Period (a “Non-CIC Qualified Termination”).

g.
“Section 409A” means Section 409A of the Code and any final regulations and
guidance thereunder and any applicable state law equivalent, as each may be
amended or promulgated from time to time.

h.
“Section 409A Limit” will mean two (2) times the lesser of: (i) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during Employee’s taxable





--------------------------------------------------------------------------------




year preceding Employee’s taxable year of Employee’s separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which Employee’s
separation from service occurred.
9)
Obligations upon Termination of Employment. Upon termination of employment for
any reason:

a.
Employee shall completely, efficiently and effectively transfer to the Company
any and all patents, copyrights, intellectual property or other discoveries,
inventions, or creations which have been developed during the duties performed
under and during the term of this Agreement. Employee further agrees to assist
the Company in every proper way (but at the Company’s expense, such expense not
to include any fee or surcharge to Employee other than normal compensation
required by law) to obtain and from time to time maintain, defend, and enforce
intellectual property rights on Company’s patents, copyrights, intellectual
property or other discoveries, inventions, or creations in any and all
countries.

b.
Employee shall return to the Company, in good condition and repair, all
materials (including copies stored in any format) and property supplied to
Employee, by the Company, if any, which may be in Employee’s possession or under
Employee’s control.

10)
Covenant against Unfair Competition.

a.
Employee agrees that during the Employment Term and for a period of twelve (12)
months, following the termination of his employment for any reason (the
“Restricted Period”) he will not, for his own account or jointly with another,
directly or indirectly, for or on behalf of any individual, partnership,
corporation, or other legal entity, as principal, agent or otherwise:

i.
Own, control, manage, be employed by, consult with, or otherwise participate in,
a business (other than that of the Company) or any other activity which is
competitive with the products or activities which are or have been performed by
the Company at the time of Employee´s separation from employment or have been
performed by the Company or its subsidiaries or Affiliates (as defined below)
during the twelve (12) month period preceding the termination of Employee’s
employment (the “Prior Period”);

ii.
Solicit (directly or indirectly) the patronage of any Customer;





--------------------------------------------------------------------------------




iii.
Interfere, or seek to interfere, with the continuance of the products / services
offered by the Company or any of its subsidiaries or Affiliates (or the terms
relating to such supplies) from any suppliers who supplied goods or services to
the Company and/or any of its subsidiaries or Affiliates during the Prior
Period; or

iv.
Solicit or induce, or in any manner attempt to solicit or induce, any person
employed by the Company or any of its subsidiaries or Affiliates to leave such
employment, whether or not such employment is pursuant to a written contract and
whether or not such employment is at will, or hire any person who has been
employed by the Company or any of its subsidiaries or Affiliates at any time
during the one (1) year period preceding such hiring.

b.
Employee recognizes the importance of the covenant contained in this Section 10
and acknowledges that, based on his past experience and training and the
projected expansion of the Company’s business, the restrictions imposed herein
are: (i) reasonable as to scope, time and area; (ii) necessary for the
protection of the Company’s legitimate business interests, including without
limitation, the Company’s trade secrets, goodwill, and its relationship with
customers and suppliers; and (iii) not unduly restrictive of any of Employee’s
rights as an individual. Employee acknowledges and agrees that the covenants
contained in this Section 10 are essential elements of this Agreement and that
but for these covenants, the Company would not have entered into this Agreement.
Such covenants shall be construed as agreements independent of any other
provision of this Agreement. The existence of any claim or cause of action
against the Company by Employee, whether predicted on the breach of this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in this Section 10.

At any time prior to or within one (1) month after termination of Employee’s
employment with the Company, the Company may confirm the restrictions contained
in this section, in particular those related to the restriction on competing
with the Company’s activities after employment. If the Company does not provide
such confirmation, the provision / restriction will not be effective. If the
Company provides such confirmation, the parties will determine the amount of
compensation that will be provided to Employee in exchange for such restriction
during the Restricted Period, which will not be more than forty percent (40%) of
Employee’s Salary as in effect immediately prior to the termination of
Employee’s employment.
c.
If Employee commits a breach or threatens to commit a breach of any of the
provisions of this Section 10, the Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this Section 10 specifically enforced by





--------------------------------------------------------------------------------




any court having equity jurisdiction, through injunctive or other relief
(without any bond or security being required to be posted), it being
acknowledged that any such breach or threatened breach will cause irreparable
injury to the Company, the amount of which will be difficult to determine, and
that money damages will not provide an adequate remedy to the Company.
d.
If any covenant contained in this Section 10, or any part thereof, is hereafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenants, which shall be given full effect, without regard to
the invalid portions, and any court having jurisdiction shall have the power to
reduce the duration, scope and/or area of such covenant and, in its reduced
form, said covenant shall then be enforceable. If Employee breaches the
covenants set forth in this Section 10, the running of the non-compete period
described herein (but not his obligation) shall be tolled for so long as such
breach continues.

e.
The provisions of this Section 10 shall survive the expiration and termination
of this Agreement, and the termination of Employee’s employment hereunder for
any reason. If after termination of this Agreement, or the Employment Term, the
Employee continues to provide services to the Company or any of its subsidiaries
and Affiliates as an employee, consultant or in any other capacity, whether on a
full or part-time basis, then notwithstanding anything to the contrary set forth
herein, the Restricted Period shall not commence to run until the last day
Employee provides services to the Company, even though this Agreement or the
Employment Term may have terminated at an earlier date.

11)
Non-Disclosure of Confidential Information.

a.
For purposes of this Agreement, “Confidential Information” shall mean
information or material proprietary to the Company or its Affiliates which is
not generally known by non-employed personnel or contractors. Confidential
Information includes, but is not limited to, the following types of information
and other information of a similar nature, regardless of whether or not they are
reduced to writing: financial statements, tax returns, accounts payable and
receivable, general account ledgers, payroll, employee and distributor bonus
information, supplier contract terms, bank statements and information, price
lists, project pricing, pricing policies and all other nonpublic financial
information, discoveries, ideas, concepts, formulas, software in various stages
of development, designs, drawings, specifications, techniques, models, data,
source code, object code, documentation, diagrams, flow charts, research,
development, processes, procedures, “know how”, marketing techniques and
materials, marketing and development plans, present or prospective customer or
client names, distributors, information relating to the Company (including





--------------------------------------------------------------------------------




but not limited to their name and personal details), and other information
related to employees, candidates, clients, customers, recruiting files, and
which the Company treats or considers as proprietary or designates as
Confidential Information, whether or not owned or developed by the Company and
whether obtained from affiliated entities, persons or third persons. For
purposes of this Agreement, “Affiliates” means any corporation, company,
partnership, trust, sole proprietorship, or other entity or individual which:
(a) is owned or controlled by the Company, in whole or in part; (b) owns or
controls the Company, in whole or in part; or (c) is under common ownership or
control with the Company, in whole or in part.
b.
All notes, data, reference materials, sketches, drawings, memoranda,
documentation and records that in any way incorporate or reflect any of the
Confidential Information, and all proprietary rights therein, including patents
or copyrights, shall belong exclusively to the Company. Employee agrees to
surrender to the Company, all copies of such materials in Employee’s control,
custody, or possession upon request or upon termination of Employee’s employment
under this Agreement.

c.
Employee acknowledges that the Confidential Information is valuable, special and
unique to the business of the Company. Employee covenants and agrees to hold in
confidence and not to directly or indirectly reveal, report, publish, disclose
or transfer at any time during the term of his employment with the Company or at
any time after termination of employment with the Company, any of the
Confidential Information to any person or entity, or utilize any of the
Confidential Information for any purpose whatsoever except as required to
perform his or her duties under this Agreement.

d.
Confidential Information does not include (i) information in the public domain;
(ii) information acquired from a third party not bound to an obligation of
confidentiality; (iii) information known to Employee prior to the date hereof;
and (iv) information required to be disclosed by force of law.

e.
Employee’s obligations under this Section 11 will continue in effect
indefinitely after termination of this Employment Agreement. The parties agree
that any breach of Employee’s covenants in this Section 11 will cause the
Company irreparable harm, and that injunctive relief would be appropriate.

12)
Non-Solicitation. Employee agrees that during employment and for a period of
two (2) years after termination of employment, Employee shall not in any manner,
directly or indirectly, induce or attempt to induce any employee of the Company
or its Affiliates to quit or abandon his employ, without the Company’s prior
consent.





--------------------------------------------------------------------------------




13)
Company Property. The Company shall be the sole owner of all products and
proceeds of the Employee’s services hereunder, including, but not limited to,
all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Employee may acquire, obtain, develop or create in connection with and during
the Employment Term, free and clear of any claims by the Employee (or anyone
claiming under the Employee) of any kind or character whatsoever (other than the
Employee’s right to receive compensation hereunder). The Employee shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title and interest in or to any such properties. Upon the termination of the
Employee’s employment for any reason whatsoever, all documents, records,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials which refer or relate to any
aspect of the Business which are in the possession of the Employee (including
all copies thereof), shall be promptly returned to the Company.

14)
Access to Communication System.    The Employee shall use internal e-mail, voice
mail, computer systems and similar communication systems for work purposes and
refrain from using them for personal purposes. Further, the Employee hereby
agrees that the Company may access or examine these systems, from time to time,
pursuant to the Company’s business requirements and in order to check if the
Employee has observed the Company regulations or if there have been any illegal
or improper affairs.

15)
Representations of Employee. Employee hereby represents and warrants to the
Company that (a) this Agreement is the valid, legal and binding obligation of
Employee, and (b) this Agreement does not, and Employee’s performance of his
duties hereunder will not, violate any provision of any agreement, indenture or
other instrument, or any fiduciary or other obligation, to which the Employee is
a party or by which it is bound.

16)
Related Agreements. Employee confirms that the terms of the Employee
Confidentiality Agreement and Noncompetition, Nondisclosure and Inventions
Agreement in place with the Company (collectively referred to as the “Related
Agreements”) still apply. The Employee understands that nothing in this
Agreement or any Related Agreement shall in any way limit or prohibit the
Employee from engaging in any Protected Activity. For purposes of this
Agreement, “Protected Activity” means filing a charge or complaint with, or
otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by any federal, state or local
government agency or commission, including the Securities and Exchange
Commission, the Equal Employment





--------------------------------------------------------------------------------




Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Employee understands
that in connection with such Protected Activity, Employee is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company Group. Notwithstanding,
in making any such disclosures or communications, Employee agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Proprietary Information to any parties other
than the Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company Group attorney-client
privileged communications. In addition, Employee hereby acknowledges that the
Company has provided Employee with notice in compliance with the Defend Trade
Secrets Act of 2016 regarding immunity from liability for limited disclosures of
trade secrets. The full text of the notice is attached in Appendix 3.
17)
Indemnification. The Company hereby agrees to indemnify and hold harmless
Employee in accordance with the Indemnification Agreement executed on April 23,
2018, between the Company and Employee.

18)
Procedures.

a.
Modification and Waiver. Any term or condition of this Agreement may be waived
at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by both parties hereto.

b.
Governing Law/Arbitration. The validity and effect of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the
British Virgin Islands, without regard to any conflict-of-law rule or principle
that would give effect to the laws of another jurisdiction. Should any dispute
arise relating to the meaning, interpretation, or application of this Agreement,
such dispute shall be heard through a private conciliation procedure.

c.
Tax Withholding and social security deductions. The Company may withhold and
deduct from any amounts payable under this Agreement such taxes and social
security obligations as may be required to be withheld pursuant to any
applicable law or regulation.





--------------------------------------------------------------------------------




d.
Section Captions. Section and other captions contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

e.
Severability. Every provision of this Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

f.
Integrated Agreement. This Agreement and any Related Agreements constitute the
last and entire understanding and agreement among the parties hereto with
respect to the subject matter hereof, and supersede any other agreements
executed before the Effective Date with respect to the subject matter hereof.
There are no agreements, understandings, restrictions, representations, or
warranties among the parties other than those set forth herein or herein
provided for.

g.
Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “herewith,” “hereafter,” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular section or subsection. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

h.
Notices. All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person or by facsimile transmission (with
confirmation transmission), or upon the expiration of four (4) days after the
date sent, if sent by Federal Express (or similar overnight courier service) to
the parties at the following addresses:

 
 
If to Employee:
Juan José Chacón-Quirós
 
 
 
Electronic mail:
 
 
 
jchacon@establishmentlabs.com
 
 
 
 
 
 
If to the Company:    
Establishment Labs Holdings, Inc.
 
 
 
Electronic mail:
 
 
 
legal@establishmentlabs.com

Notices may also be given in any other manner permitted by law, effective upon
actual receipt. Any party may change the address to which notices, requests,
demands or other communications




--------------------------------------------------------------------------------




to such party shall be delivered or mailed by giving notice thereof to the other
parties hereto in the manner provided herein. Any notice may be given on behalf
of a party by its counsel.
i.
Successors. This Agreement is personal to Employee and without the prior written
consent of the Company shall not be assignable by Employee. This Agreement is
assignable by the Company and shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on December
26, 2018.


COMPANY:
 
 
EMPLOYEE:
 
Name:
Nicholas Lewin, Chairman
 
Name:
Juan Jose Chacon Quiros, CEO
Signature:
/s/ Nicholas Lewin
 
Signature:
/s/ Juan Jose Chacon Quiros
By Establishment Labs Holdings, Inc.
 
The Employee



        




--------------------------------------------------------------------------------




APPENDIX 1


ESTA - CEO General Description and Responsibilities 2018-2019
•
Development, review and refinement of ESTA’s global business strategy, and
execution of that strategy to obtain a leading position in all markets
worldwide;

•
Ensure global revenue growth is achieved in a responsible and profitable manner;
both organically in all regions of the world and potentially through successful
completion of mergers and acquisitions of other companies in different
countries;

•
Working with the global management team to satisfy consumer needs, develop and
nurture new and existing customers, partnerships, strategic alliances, and other
market opportunities worldwide;

•
Be the chief steward of ESTA, ensuring the global company is well positioned in
the public marketplace., and building relationships and credibility with outside
investors in the United States and around the world to provide necessary
resources to fund and grow the Company;

•
Be the primary spokesperson for ESTA in all interactions with the press, the
financial community and the public markets;

•
Provide high-level strategic and tactical leadership to the Board and the global
executive team of ESTA;

•
Motivate a high performance, innovative and results-driven global organization;

•
Develop performance measurements and ensure these metrics are achieved.



Important Note: This job description includes the necessary aspects required to
evaluate this job position. It should not be used as a complete list of unique
responsibilities, skills or labors.


/s/ Juan Jose Chacon-Quiros
 
12/23/2018
 
/s/ Nicholas Lewin
 
12/23/2018
JUAN JOSÉ CHACÓN-QUIRÓS
 
Date
 
Nicholas Lewin
 
Date
 
 
 
 
 
 
 









--------------------------------------------------------------------------------





APPENDIX 2
Total Compensation
Salary
$123,812 USD Annually (paid in 12 monthly installments) beginning January 2019
Salary True-up
One time salary payment of $42,000 payment upon Effective Date
Target Bonus
Up to $260,000 USD
Equity
294,240 restricted shares
Vesting: September 2016 - September 2019
+
Future grants







--------------------------------------------------------------------------------




APPENDIX 3
Section 7 of the Defend Trade Secrets Act of 2016
“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”


































































    


